United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS            December 12, 2003

                       FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                       _____________________                         Clerk

                            No. 03-40341
                       _____________________

PRISCILLA TAYLOR-ROGERS,

                                               Plaintiff - Appellant,

                                versus

ROBB & STUCKY, LTD.,

                                               Defendant - Appellee.

__________________________________________________________________

           Appeal from the United States District Court
       for the Eastern District of Texas, Sherman Division
                       USDC No. 4:01-CV-329
_________________________________________________________________

Before GARWOOD, JOLLY, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Priscilla   Taylor-Rogers,   Plaintiff-Appellant,       appeals     the

district court's grant of summary judgment for Robb & Stucky, Ltd.,

Defendant-Appellee,    and   consequent   dismissal   of      her    sexual

harassment, retaliation, and intentional infliction of emotional

distress claims.

     Taylor-Rogers can establish a Title VII violation by producing

evidence that the alleged acts of sex discrimination created a

hostile or abusive work environment.      Meritor Sav. Bank, FSB v.

     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
Vinson, 477 U.S. 57, 66 (1986).             Taylor-Rogers may establish a

hostile work environment under Title VII by showing:

             (1) that she belongs to a protected group; (2)
             that she was subjected to unwelcome harassment
             (3) based upon sex, (4) which affected a term,
             condition, or privilege of her employment; and
             (5) that her employer knew, or should have
             known, of the harassment and failed to take
             prompt remedial action.

Skidmore v. Precision Printing and Pkg., Inc., 188 F.3d 606, 615

(5th Cir. 1999).

       The district court granted summary judgment and dismissed

Taylor-Rogers’ sexual harassment claim, concluding that Taylor-

Rogers had not created a genuine issue of material fact as to

whether the harassment was severe or pervasive and whether Robb &

Stucky    knew     or   should   have   known    of   the   harassment.     We

respectfully disagree.

       Taylor-Rogers presented evidence that a co-employee, Ruggeri,

(1) rubbed up against her on a daily basis, (2) simulated a sex act

with her, (3) made sexually suggestive comments to her, (4) touched

her,   and   (5)    unbuttoned    her   blouse    and   touched   her   breast

underneath her bra.        All of these acts occurred over a period of

about six months.       This evidence is sufficient to create a genuine

issue of material fact as to the severity and pervasiveness of the

harassment.      FED. R. CIV. P. 56(c).

       Taylor-Rogers similarly created a genuine issue of material

fact as to whether Robb & Stucky knew of the harassment.                   Id.

Taylor-Rogers presented evidence that the harassment took place on

                                        2
the showroom floor, in front of customers and management, and that

she   reported   the   harassment   to   the   store’s   human   resources

representative.

      For these reasons we REVERSE the district court’s dismissal of

Taylor-Rogers’ sexual harassment claim and REMAND for further

proceedings on that claim alone.        In all other respects, including

her discharge, the decision of the district court is AFFIRMED.

                   AFFIRMED in part, REVERSED and REMANDED in part.




                                    3